DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, claims 31-35 in the reply filed on 14 July 2022 is acknowledged.
	Claims 19-20, 22-24, 26-27 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 July 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 25, 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 recites the limitation "the rubber-containing liquid".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 25 recites the limitations of “the solvent” and "the rubber-containing liquid".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 28 recites the limitation “the solvent” and "the rubber-containing liquid".  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation “the solvent” and "the rubber-containing liquid".  There is insufficient antecedent basis for this limitation in the claim.
Furthermore, claims 21, 25, 28 and 29 fail to structurally limit the cured tire product, as the claims pertain to either the rubber-containing liquid or the rubber-containing liquid and the solvent, both components that are not included in the final cured product. Note that the specification explicitly states that the rubber-containing film of the tire product only exists once the solvent is evaporated ([0032]), which also means no rubber-containing liquid remains.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21, 25, 28 and 29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claims pertains to limitations on the rubber-containing liquid or the rubber-containing liquid and the solvent, both components that cannot be subjected to further limitations when there is no original limitation to begin with.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21, 25, 28, 29, 31-32, 34, 36-37, 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US20180134082) in view of Alexander (US5985981, incorporated into Randall), Hahn (US20040140030) and Nakao (US20100032066).
	Regarding claim 31, Randall discloses a cured tire comprising
a cured inner liner (“innerliner” (29)) comprising rubber, a majority of which comprises butyl rubber (optionally halogenated) ([0063-4]),
wherein the cured inner liner has an upper surface and a lower surface with the lower surface positioned radially inward within the tire (Fig 1) and
the lower surface further has a rubber- containing film thereupon (“primer layer”, [0085] which incorporates the composition disclosed by Alexander), and
the film comprises at least one conjugated diene monomer-containing rubber (Alexander: C4 L4-13).
	While Randall does not explicitly disclose that the lower surface of the inner liner further comprises polysiloxane moieties, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Hahn, which is within the tire manufacturing art, teaches that the use of polysiloxanes on the inner surface of the inner liner is well known to those in the art of tire manufacturing ([0031]).
	While modified Randall does not explicitly teach that the rubber-containing film has a thickness of about 0.1 to about 25 micrometers, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Nakao, which is within the tire manufacturing art, teaches that for the use of a primer layer to adhere to the inner surface of a tire, the thickness of the primer layer should be between 0.1 to 10 μm ([0045] which is entirely within the claimed range of about 0.1 to about 25 micrometers) for the benefit of enhancing adhesion ([0045]).
	Regarding claims 21, 25, 28 and 29, the limitations concern the rubber-containing liquid and solvents used in the manufacture of the tire. As noted above, it is unclear how these limitations further structurally define the final tire product of claim 31. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. 
	Regarding claim 32, modified Randall teaches all limitations of claim 31 as set forth above. Additionally, Randall teaches that the rubber-containing film comprises at least one of butyl rubber (optionally halogenated), natural rubber, polyisoprene, polybutadiene rubber, styrene-butadiene rubber, styrene-butadiene-isoprene rubber, isoprene- butadiene rubber, polychloroprene rubber, EPDM, or nitrile rubber ([0085]).
	Regarding claim 34, modified Randall teaches all limitations of claim 31 as set forth above. Additionally, Randall teaches that the rubber-containing film further comprises at least one tackifier ([0076], in that tackifying resins are typically employed in various components of the tires (which includes the rubber-containing film)).
	Regarding claim 36, modified Randall teaches all limitations of claim 31 as set forth above. Additionally, Randall teaches that the cured tire further comprises at least one component positioned radially inward of the cured inner liner (“air barrier layer” (31), Fig 1); wherein the at least one component positioned radially inward of the cured inner liner is adhered to the rubber-containing film of the lower surface of the inner liner (Fig 1).
	Regarding claim 37, modified Randall teaches all limitations of claim 36 as set forth above. Additionally, Randall teaches that the rubber-containing film comprises at least one of butyl rubber (optionally halogenated), natural rubber, polyisoprene, polybutadiene rubber, styrene-butadiene rubber, styrene-butadiene-isoprene rubber, isoprene- butadiene rubber, polychloroprene rubber, EPDM, or nitrile rubber ([0085]).
	Regarding claim 39, modified Randall teaches all limitations of claim 36 as set forth above. Additionally, Randall teaches that the rubber-containing film further comprises at least one tackifier ([0076], in that tackifying resins are typically employed in various components of the tires (which includes the rubber-containing film)).
	Regarding claim 41, modified Randall teaches all limitation of claim 36 as set forth above. Additionally, Randall teaches that the at least one component positioned radially inward of the cured inner liner is adhered using an adhesive comprising at least one of a pressure-sensitive adhesive or a pressure-sensitive adhesive tape ([0083]).

Claim(s) 35 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US20180134082), Alexander (US5985981, incorporated into Randall), Hahn (US20040140030) and Nakao (US20100032066) in further view of Corkery (US2320716).
	Regarding claim 35, modified Randall teaches all limitations of claim 31 as set forth above. While modified Randall does not explicitly teach that the rubber-containing film further comprises at least one terpene, terpenoid, terpene derivative, or a combination thereof, it would have been obvious to one of ordinary skill prior to the earliest effective priority date to do so, as Corkery, which is within the adhesive art, teaches that an adhesive (which the “primer layer” of Randall is being used in part as) can include the use of terpene resin for the benefit of increased resistance to acids and alkali to the adhesive (C2 L5-19).
	Regarding claim 40, modified Randall teaches all limitations of claim 36 as set forth above. While modified Randall does not explicitly teach that the rubber-containing film further comprises at least one terpene, terpenoid, terpene derivative, or a combination thereof, it would have been obvious to one of ordinary skill prior to the earliest effective priority date to do so, as Corkery, which is within the adhesive art, teaches that an adhesive (which the “primer layer” of Randall is being used in part as) can include the use of terpene resin for the benefit of increased resistance to acids and alkali to the adhesive (C2 L5-19).

Claim(s) 33 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US20180134082), Alexander (US5985981, incorporated into Randall), Hahn (US20040140030) and Nakao (US20100032066) in further view of either Davis (US4732925) or Gen Tires (FR2273682).
	Regarding claim 33, modified Randall teaches all limitations of claim 31 as set forth above. Additionally, Alexander teaches that the rubber-containing film comprises a combination of butyl rubber and halogenated butyl rubber (C4 L4-13). While modified Randall does not explicitly teach that the rubber-containing film further comprises EPDM rubber, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Davis, which is within the tire manufacturing art, teaches that use of EPDM rubber in tires “has long been known in the tire and industrial rubber product arts” (C1 L41-44). Alternatively, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to add EPDM rubber to the composition, as Gen Tires, which is within the tire manufacturing art, teaches that a rubber used in tire manufacturing can include the use of EPDM rubber for the benefit of improving resistance to age hardening and prevent tire imbalance (L85-89). 
	Regarding claim 38, modified Randall teaches all limitations of claim 36 as set forth above. Additionally, Alexander teaches that the rubber-containing film comprises a combination of butyl rubber and halogenated butyl rubber (C4 L4-13). While modified Randall does not explicitly teach that the rubber-containing film further comprises EPDM rubber, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Davis, which is within the tire manufacturing art, teaches that use of EPDM rubber in tires “has long been known in the tire and industrial rubber product arts” (C1 L41-44). Alternatively, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to add EPDM rubber to the composition, as Gen Tires, which is within the tire manufacturing art, teaches that a rubber used in tire manufacturing can include the use of EPDM rubber for the benefit of improving resistance to age hardening and prevent tire imbalance (L85-89). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shannon (WO2012134454) discloses the use of a rubber containing film (“Adhesive layer” (18)) on the inner liner (“air barrier layer” (16)) with a thickness of less than 10 microns ([0084]) that comprises of at least one conjugated diene monomer-containing rubber ([0036], [0087]), with a possible combination of butyl rubber, halogenated butyl rubber and EPDM rubber ([0035-6], [0087]), a tackifier ([0086]) and a terpene resin ([0105]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749